Title: To John Adams from Ebenezer Clough, 26 June 1826
From: Clough, Ebenezer
To: Adams, John


				
					Dear Sir,
					Boston June 26th 1826
				
				By the direction of the Committee of Arrangements for the Approaching national Anniversary I have the pleasure to present to you the inclosed Card, and to solicit the honor of your Company with us in Fanueil Hall, the hall of liberty on the 4th of Next Month, in order to celebrate the Festivity of a Day, which you were one of the Authors of obtaining for Us, Fifty Years Ago.From Sir, Yours very Respectfully
				
					Ebenr CloughSecretary to the Committee of Arrangements
				
				
			